PER CURIAM
Defendant seeks modification of the probation order made in connection with her sentence for felony driving while suspended. ORS 487.560. Specifically, she challenges that portion of the order which prohibits her from having contact with her former husband or remarrying without the written permission of her probation officer. In State v. Martin, 282 Or 583, 589, 580 P2d 536 (1978), the Supreme Court stated that the trial court must make specific findings establishing that the conditions of probation are appropriate to the offense. See ORS 138.050. The state concedes that those findings were not made in this case. Accordingly, we hold that the trial court erred in fashioning the probation order as it did.
Sentence vacated; remanded for resentencing; otherwise affirmed.